UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 21, 2012 CLEANTECH INNOVATIONS, INC. (Exact name of registrant as specified in its charter) Nevada 001-35002 98-0516425 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) C District, Maoshan Industry Park, Tieling Economic Development Zone, Tieling, Liaoning Province, China (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (86) 0410-6129922 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17 CFR 240.13e-4©) Item 8.01 Other Events On February 21, 2012, CleanTech Innovations, Inc., or the Company, decided not to appeal the dismissal of the Company’s suit against the NASDAQ Stock Market, LLC and NASDAQ OMX Group to the Second Circuit Court of Appeals.The Company will continue its appeal of NASDAQ Listing Qualifications determination to delist the Company’s common stock to the Securities and Exchange Commission. Item 9.01.Financial Statements and Exhibits. None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLEANTECH INNOVATIONS, INC. (Registrant) Date: February 27, 2012 By: /s/ Bei Lu Name: Bei Lu Title: Chief Executive Officer
